OPINION
{¶ 1} This is an appeal from the judgments of the Seneca County Court of Common Pleas which granted summary judgment to Defendants-Appellees Continental Casualty Company, Continental Insurance Company and Travelers Property Casualty Company, in a case filed by Plaintiffs-Appellants, Nicholas, Judy and Chris Frisch ("Frisch").
 {¶ 2} On March 29, 2000, Nathaneal Heiser was driving his car with Nicholas Frisch riding as a passenger in the front seat.  The car was traveling at a high rate of speed when Nathanael lost control of the car and the car flipped landing on its top.  Both Nathanael and Nicholas were ejected from the vehicle.  Nicholas sustained severe, sustained injuries. At the time of the accident, Nicholas lived with his parents, Judy and Chris Frisch.  Chris Frisch was employed by Norton Manufacturing Company, Inc. which was insured by Travelers Property Casualty Company.  Judy Frisch was employed by Fostoria Community Hospital which was insured by Continental Casualty Company.
 {¶ 3} As a result of the accident, the Frisch's filed a complaint against several parties including Travelers Property Casualty Company ("Travelers"), Continental Casualty Company ("Casualty"), and Continental Insurance Company ("Continental").  In their complaint, Frisch asserted that they were entitled to collect underinsured motorist ("UIM") coverage from Norton Manufacturing Company's commercial auto and umbrella policy issued by Travelers, from Fostoria Community Hospital's Commercial Auto Policy issued by Casualty, and from Frisch's Homeowner's policy issued by Continental.  Travelers, Continental and Casualty each filed a motion for summary judgment which the court granted.
 {¶ 4} Frisch now appeals asserting three assignments of error. However, Frisch subsequently filed in this court, a notice of dismissal of its first assignment of error, which we grant at this time.  The second and third assignments of error read as follows, (1) "The trial court erred in failing to find that UM/UIM coverage was available to Plaintiffs under the commercial auto policy and umbrella policy issued by Travelers Property Casualty Company to Norton Manufacturing Company, Inc. "(2) "The trial court erred in failing to find that UM/UIM coverage was available to the plaintiffs under the commercial auto policy issued by Continental Casualty Company to `Fostoria Hospital Association,' a corporation."
 {¶ 5} Our review of the record reveals that the trial court has thoroughly addressed all of the relevant factual and legal issues pertaining to this appeal in its judgment entries granting summary judgment to Travelers and Casualty.  Accordingly, upon considering the trial court's entries and our recent decision in Rice v. Buckeye, Logan App. No. 8-02-24, 2003 Ohio 390, we hereby adopt the final judgment entries of the trial court dated September 4 and September 6, 2002, incorporated and attached hereto as exhibits A and B, as our opinion in this case.
 {¶ 6} Upon motion of the appellant, the first assignment of error is dismissed.  For the reasons stated in the final judgment entries of the trial court attached and incorporated herein as Exhibits A and B, the plaintiff's second and third assignments of error are overruled and the judgments of the Seneca County Common Pleas Court are affirmed.
Judgments affirmed.
WALTERS and CUPP, JJ., concur.
[EDITORS' NOTE:  APPENDIX A AND B IS ELECTRONICALLY NON-TRANSFERRABLE.]